Exhibit 10.2

 

EXECUTION VERSION

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made as of July 6, 2016 by and
among (i) DT Asia Investments Limited, a business company incorporated in the
British Virgin Islands with limited liability which will be known after the
consummation of the transactions contemplated by the Share Exchange Agreement
(as defined below) as “China Lending Corporation” (including any successor
entity thereto, “Purchaser”), (ii) DeTiger Holdings Limited, a business company
incorporated in the British Virgin Islands with limited liability, in its
capacity under the Share Exchange Agreement as the DT Representative (including
any successor DT Representative in accordance with the Share Exchange Agreement,
the “DT Representative”), and (iii) each of the persons listed on Schedule A
hereto (collectively, the “Restricted Holders”). Any capitalized term used but
not defined in this Agreement will have the meaning ascribed to such term in the
Share Exchange Agreement.

 

WHEREAS, on January 11, 2016, Purchaser, the DT Representative and the
Restricted Holders entered into that certain Share Exchange Agreement (as
amended from time to time in accordance with the terms thereof, the “Share
Exchange Agreement”), by and among Purchaser, the DT Representative, Adrie
Global Holdings Limited, a business company incorporated in the British Virgin
Islands with limited liability (the “Company”), the Restricted Holders and Li
Jingping, in the capacity as the Seller Representative thereunder (the “Seller
Representative”), pursuant to which, subject to the terms and conditions
thereof, Purchaser will acquire from the Restricted Holders all of the issued
and outstanding equity interests of the Company in exchange for 20,000,000
Purchaser Ordinary Shares (including any equity securities paid as dividends or
distribution with respect to such shares or into which such shares are exchanged
or converted, the “Exchange Shares”), with 8,000,000 of such Exchange Shares
(including any equity securities paid as dividends or distribution with respect
to such shares or into which such shares are exchanged or converted, the “Escrow
Shares”) being deposited in escrow and held in an escrow account in accordance
with the terms and conditions of the Share Exchange Agreement and the Escrow
Agreement;

 

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by the Restricted Holders thereunder, including the
rights under the Registration Rights Agreement by and among Purchaser, the DT
Representative and the Restricted Holders that is to be entered into on or about
the date hereof in connection with the Share Exchange Agreement (the
“Registration Rights Agreement”), Purchaser, the DT Representative and the
Restricted Holders desire to enter into this Agreement, pursuant to which the
Exchange Shares shall become subject to limitations on disposition as set forth
herein.

 



 
 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.             Lock-Up Provisions.

 

(a) Each Restricted Holder hereby agrees not to, during the period commencing
from the consummation of the transactions contemplated by the Share Exchange
Agreement (the “Closing”) and ending on the earlier of (x) the one (1) year
anniversary of the date of the Closing or (y) the date on which Purchaser
consummates a liquidation, merger, share exchange or other similar transaction
following the Closing with an unaffiliated third party that results in all of
Purchaser’s shareholders having the right to exchange their equity holdings in
Purchaser for cash, securities or other property (the “Lock-Up Period”): (i)
lend, offer, pledge, hypothecate, encumber, donate, assign, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, or otherwise transfer
or dispose of, directly or indirectly, any Exchange Shares, (ii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of the Exchange Shares or (iii) publicly
disclose the intention to do any of the foregoing, whether any such transaction
described in clauses (i), (ii), or (iii) above is to be settled by delivery of
Purchaser Ordinary Shares or other securities, in cash or otherwise (any of the
foregoing described in clauses (i), (ii), or (iii), a “Prohibited Transfer”).
The foregoing sentence shall not apply to the transfer of any or all of the
Exchange Shares owned by a Restricted Holder (other than Escrow Shares until
such Escrow Shares are disbursed to such Restricted Holder from the Escrow
Account in accordance with the terms and conditions of the Share Exchange
Agreement and the Escrow Agreement), either during his lifetime or on death, (A)
by gift, will or intestate succession, or (B) to any Affiliate, shareholder,
member, partner or trust beneficiary, as the case may be, of such Restricted
Holder; provided, however, that in any of cases (A) or (B) it shall be a
condition to such transfer that the transferee executes and delivers to
Purchaser an agreement stating that the transferee is receiving and holding the
Exchange Shares subject to the provisions of this Agreement, and there shall be
no further transfer of such Exchange Shares except in accordance with this
Agreement. In addition, each Restricted Holder agrees that such Restricted
Holder will not, during the Lock-Up Period, make any demand for or exercise any
right with respect to, the registration of any Exchange Shares or any other
Purchaser Ordinary Shares or any security convertible into or exercisable or
exchangeable for Purchaser Ordinary Shares, whether pursuant to the Registration
Rights Agreement or otherwise. Each Restricted Holder further agrees to execute
such agreements as may be reasonably requested by Purchaser that are consistent
the foregoing or that are necessary to give further effect thereto.

 

(b)             Each Restricted Holder further acknowledge and agrees that it
shall not be permitted to engage in any Prohibited Transfer with respect to any
Escrow Shares until such Escrow Shares are disbursed to such Restricted Holder
from the Escrow Account in accordance with the terms and conditions of the Share
Exchange Agreement and the Escrow Agreement.

 

(c)             Notwithstanding the foregoing, each Restricted Holder may during
the Lock-Up Period pledge their Exchange Shares (other than their Escrow Shares)
to an unaffiliated third party as a guarantee to secure borrowings made by such
third party to the Company or any of its Subsidiaries.

 

(d)             If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and Purchaser shall refuse to recognize any such purported
transferee of the Exchange Shares as one of its equity holders for any purpose.
In order to enforce this Section 1, Purchaser may impose stop-transfer
instructions with respect to the Exchange Shares of each Restricted Holder (and
permitted transferees and assigns thereof) until the end of the Lock-Up Period.

 

(e)             During the Lock-Up Period (and with respect to any Escrow
Shares, if longer, during the period when such Escrow Shares are held in the
Escrow Account), each certificate evidencing any Exchange Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF JULY 5, 2016 BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S
SHAREHOLDERS, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

 2 

 

 

2.             Miscellaneous.

 

(a)             Termination of Share Exchange Agreement. Notwithstanding
anything to the contrary contained herein, in the event that the Share Exchange
Agreement is terminated in accordance with its terms prior to the Closing, this
Agreement and all rights and obligations of the parties hereunder shall
automatically terminate and be of no further force or effect.

 

(b)             Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of each Restricted Holder are personal to such Restricted Holder
and may not be transferred or delegated by such Restricted Holder at any time.
Purchaser may freely assign any or all of its rights under this Agreement, in
whole or in part, to any successor entity (whether by merger, consolidation,
equity sale, asset sale or otherwise) without obtaining the consent or approval
of any Restricted Holder. If the DT Representative is replaced in accordance
with the terms of the Share Exchange Agreement, the replacement DT
Representative shall automatically become a party to this Agreement as if it
were the original DT Representative hereunder.

 

(c)             Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or thereto or
a successor or permitted assign of such a party.

 

(d)             Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any court in which
appeal from such courts may be taken) (the “Specified Courts”). Each party
hereto hereby (i) submits to the exclusive jurisdiction of any Specified Court
for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto and (ii) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party irrevocably consents to the service of the summons and complaint and
any other process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 2(g). Nothing in this Section 2(d) shall affect the
right of any party to serve legal process in any other manner permitted by
applicable law.

 

(e)             WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 2(e).

 



 3 

 

 

(f)             Interpretation. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g)             Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):



 

 

If to Purchaser after the Closing, to:

 

China Lending Corporation

Suite 828, 8th Floor, Satellite Building

473 Satellite Road



Economic Technological Development Zone

Urumqi, Xinjiang, China 830000

Attention: Li Jingping and Stephen Chan

Facsimile No.: +86 991-2322126

Telephone No.: +86 991-3072247

Email: lijingping@fhxd.net and

           chan.stephen@fhxd.net

 

With copies to (which shall not constitute notice):

 

The DT Representative

 

and

 

Ellenoff Grossman & Schole LLP 

1345 Avenue of the Americas, 11th Floor 

New York, New York 10105 

Attention: Stuart Neuhauser 

Facsimile No.: (212) 370-7889 

Telephone No.: (212) 370-1300 

Email: sneuhauser@egsllp.com

 

and

 

Foley & Lardner LLP 

90 Park Avenue 

New York, NY 10016-1314

Attention: Selig D. Sacks

Facsimile No.: (212) 687-2329

Telephone No.: (212) 338-3420

Email: ssacks@foley.com

 

 



 4 

 

 

 

If to the DT Representative, to:

 

DeTiger Holdings Limited



Room 1102, 11/F



Beautiful Group Tower



77 Connaught Road



Central, Hong Kong



Attention: Winnie NG, Director



Facsimile No.: (852) 3753-3393



Telephone No.: (852) 2110-0081



Email: Office@DeTigerCapital.com

 

and

 

China Lending Corporation

c/o 100 Park Avenue, Suite 1600

New York, NY 10017, USA

Attention: Stephen N. Cannon

Telephone No.: (212) 880-2677



Email: steve@DTAsiaInvest.com

 

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP



1345 Avenue of the Americas, 11th Floor 

New York, New York 10105 

Attention: Stuart Neuhauser



Facsimile No.: (212) 370-7889 

Telephone No.: (212) 370-1300



Email: sneuhauser@egsllp.com

  

If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto,
with a copy to (which shall not constitute notice):

 

Li Jingping

c/o Urumqi Feng Hui Direct Lending Limited

Suite 828, 8th Floor, Satellite Building

473 Satellite Road

Economic Technological Development Zone

Urumqi, Xinjiang, China 830000

Attention: Li Jingping and Stephen Chan

Facsimile No.: +86-991-2321276

Telephone No.: +86-991-3072247

Email: lijingping@fhxd.net and

           chan.stephen@fhxd.net

 



 

 

(h)            Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of Purchaser, the DT Representative and Restricted
Holders holding a majority of the Exchange Shares held by all Restricted
Holders. No failure or delay by a party in exercising any right hereunder shall
operate as a waiver thereof. No waivers of or exceptions to any term, condition,
or provision of this Agreement, in any one or more instances, shall be deemed to
be or construed as a further or continuing waiver of any such term, condition,
or provision.

 

(i)              Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in a jurisdiction, such provision shall
be modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 



 5 

 

 

(j)              Specific Performance. Each Restricted Holder acknowledges that
its obligations under this Agreement are unique, recognizes and affirms that in
the event of a breach of this Agreement by any Restricted Holder, money damages
may be inadequate and Purchaser (and DT Representative on behalf of Purchaser)
may have not adequate remedy at law, and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed by a Restricted Holder in accordance with their specific terms or were
otherwise breached. Accordingly, each of Purchaser and the DT Representative
shall be entitled to seek an injunction or restraining order to prevent breaches
of this Agreement by any Restricted Holder and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

(k)             Entire Agreement. This Agreement (including any Schedules
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any Ancillary Document, including the Registration Rights
Agreement. Notwithstanding the foregoing, nothing in this Agreement shall limit
any of the rights or remedies of Purchaser and the DT Representative or any of
the obligations of the Restricted Holders under any other agreement between the
Restricted Holders and Purchaser or the DT Representative or any certificate or
instrument executed by the Restricted Holders in favor of Purchaser or the DT
Representative, and nothing in any other agreement, certificate or instrument
shall limit any of the rights or remedies of Purchaser or the DT Representative
or any of the obligations of the Restricted Holders under this Agreement.

 

(l)              Counterparts; Facsimile. This Agreement may also be executed
and delivered by facsimile signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 6 

 

 



IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Purchaser:       DT ASIA INVESTMENTS LIMITED       By: /s/ Stephen N. Cannon  
Name: Stephen N. Cannon   Title: President and Chief Executive Officer        
The DT Representative:       DETIGER HOLDINGS LIMITED, in its capacity under the
Share Exchange Agreement as the DT Representative       By: /s/ Vincent Ng  
Name: Vincent Ng   Title: Chief Executive Officer

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]



 

 
 

 



  Restricted Holders:         RUIHENG GLOBAL LIMITED,   a British Virgin Islands
company         By: /s/ Qi Wen    Name: Qi Wen   Title: Director         Address
for Notice:       Room 1101, Satellite Building   473 Satellite Road, Economic
Technological   Development District, Urumqi, 830000, CHINA         Facsimile:  
  Email: bvisec@fhxd.net

  

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 



 
 

  



  YANGWEI GLOBAL LIMITED,   a British Virgin Islands company         By: /s/ Li
Jingping    Name: Li Jingping   Title: Director         Address for Notice:    
  (same as above)                     Facsimile:     Email:  

 



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

   

  FAVOUR PLUS GLOBAL LIMITED,   a British Virgin Islands company         By: /s/
Pan Chunju   Name: Pan Chunju   Title: Director         Address for Notice:    
  (same as above)                     Facsimile:     Email:  



 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]



 

 
 

   

  QIXIANG GLOBAL LIMITED,   a British Virgin Islands company         By: /s/ Shi
Feng   Name: Shi Feng   Title: Director         Address for Notice:       (same
as above)                     Facsimile:     Email:  

 



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

   

  YIMAO ENTERPRISES LIMITED,   a British Virgin Islands company         By: /s/
Yang Zhisan   Name: Yang Zhisan   Title: Director         Address for Notice:  
    (same as above)                     Facsimile:     Email:  

 



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

  

  JIYI GLOBAL INVESTMENTS LIMITED,   a British Virgin Islands company        
By: /s/ Liang Zandong   Name: Liang Zandong   Title: Director         Address
for Notice:       (same as above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

   

  CHANGMAN LIMITED,   a British Virgin Islands company         By: /s/ Wang Qing
  Name: Wang Qing   Title: Director         Address for Notice:       (same as
above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

  

  ZHAN ZHAO LIMITED,   a British Virgin Islands company         By: /s/ Jin
Cheng         Name: Jin Cheng   Title: Director         Address for Notice:  
(same as above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

  

  TAVISTOCK GLOBAL LIMITED,   a British Virgin Islands company         By: /s/
Zhang Jianfeng   Name: Zhang Jianfeng   Title: Director         Address for
Notice:       (same as above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

  

  ZHONG YUN HOLDINGS LIMITED,   a British Virgin Islands company         By: /s/
Zheng Yongde   Name: Zheng Yongde   Title: Director         Address for Notice:
      (same as above)                     Facsimile:     Email:  

 



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

  

  JIEGUAN LIMITED,   a British Virgin Islands company         By: /s/ Shi
Xiaofang   Name: Shi Xiaofang   Title: Director         Address for Notice:    
  (same as above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

   

  MULTIDEAL LIMITED,   a British Virgin Islands company         By: /s/ Chen
Hong   Name: Chen Hong   Title: Director         Address for Notice:       (same
as above)                     Facsimile:     Email:  

  



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 

 
 

   

  XINGLIN LIMITED,   a British Virgin Islands company         By: /s/ Liu
Yuanqing   Name: Liu Yuanqing   Title: Director         Address for Notice:    
  (same as above)                     Facsimile:     Email:  

 



 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Lock-Up Agreement]

 



 
 

 

SCHEDULE A
RESTRICTED HOLDERS 

 

● Ruiheng Global Limited ● Yangwei Global Limited ● Favour Plus Global Limited ●
Qixiang Global Limited ● Yimao Enterprises Limited ● Jiyi Global Investments
Limited ● Changman Limited ● Zhan Zhao Limited ● Tavistock Global Limited ●
Zhong Yun Holdings Limited ● Jieguan Limited ● Multideal Limited ● Xinglin
Limited

 

 

 



 

 